DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed 09 November 2022 is acknowledged.  Claims 11, 13-18, 21, and 22 have been cancelled.  Claims 1-6, 10, 12, 19, and 20 have been amended.  Claims 23-30 have been added.  Claims 1-10, 12, 19, 20, and 23-30 are pending.

Applicant’s election without traverse in the reply filed on 09 November 2022 is acknowledged.  Because no prior art has been identified, the search has been fully extended and the species election of 13 May 2022 is withdrawn.

Claims 1-10, 12, 19, 20, and 23-30 are under consideration.


Information Disclosure Statement
The information disclosure statements filed 22 October 2019 and 08 November 2022 have been considered.  Initialed copies of the IDSs accompany this office action.  

Claim Objections
Claim 6 is objected to because of the following informality:  the claim contains internal periods within the listing of ICD characteristics.  MPEP 608.01(m) requires that “[e]ach claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.”  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”   Appropriate correction is required.

In claim 20 there is a word missing between “(NHL),” and “cell lymphoma (FCC)”.  Appropriate correction is required.  

Claim 29 is objected to because it recites the abbreviation “NO” without first providing the full term.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 is ambiguous because it recites parentheticals, “including”, and “such as”.  It is unclear in each case if the cancers recited in the parentheticals or following “such as” are exemplary or limiting.  Similarly, the recitation of a genus followed by “including” makes it unclear if the genus should be limited to the recited species or not.  If Applicant desires to expressly claim methods of treating these cancers, it is suggested one or more dependent claims be added that recite the narrower species.  
Appropriate correction is required.  
Claim Rejections – Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Claims 1-6, 19, 20, and 23-30 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 45-50 and 53-62 of copending Application No. 17726683 (reference application) (pub’d as US20220313819; IDS). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  

Claims 7-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51 and 52 of copending Application No. 17726683 (reference application) (pub’d as US20220313819; IDS) in view of US9650441 to Grosveld et al. (“Grosveld”; PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘683 are directed to methods of treating cancer by administering anti-CD47 antibodies that have the same amino acid sequences and functional properties as recited in the instant claims as part of a combination therapy with a second anti-cancer agent.  Reference claims 51 and 52 each anticipates instant claims 7 and 9.  
The reference claims do not recite the specific proteasome inhibitor recited in instant claim 8, the classes of chemotherapeutic agents recited in instant claim 10, or the specific chemotherapeutic agents recited in instant claim 12.  However, Grosveld teaches methods of treating cancer comprising administering an anti-CD47 antibody (see generally column 33, line 58, to column 35, line 50) in combination with various chemotherapeutic agents (see generally columns 36-37 and the claims), including the proteasome inhibitor bortezomib (e.g., column 37, line 17), the taxols paclitaxel and docetaxel (e.g., column 37, line 18), the anthracycline doxorubicin (e.g., column 37, line 21), among others.  Grosveld teaches that the combination therapy can be synergistic (e.g., column 36).  In view of the teachings of Grosveld, it would have been obvious to the ordinary artisan to have selected as the second anti-cancer agent any of the chemotherapeutic agents taught by Grosveld to be useful in combination with an anti-CD47 antibody for treating cancer, particularly in view of the similar types of anti-cancer agents recited in the reference claims.  The instant claims therefore are not patentably distinct from the reference claims.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  





Claims 1-10, 12, 19, 20, and 23-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17685629 (reference application) (pub’d as US20220185886; IDS) in view of US9650441 to Grosveld et al. (“Grosveld”; PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘629 are directed to methods of treating cancer by administering anti-CD47 antibodies that have the same amino acid sequences and functional properties recited in the instant claims.  Reference claim 19 of the ‘629 recites heavy and light chains of the same antibodies as recited in the instant claims. Reference claim 6 makes clear that the method of treating may further comprise administering a second anti-cancer agent.  
The reference claims do not recite the specific second anti-cancer agents for use in the method of treating recited in instant claims 7-10 and 12.  However, Grosveld teaches methods of treating cancer comprising administering an anti-CD47 antibody (see generally column 33, line 58, to column 35, line 50) in combination with various chemotherapeutic agents (see generally columns 36-37 and the claims), including the proteasome inhibitor bortezomib (e.g., column 37, line 17), the taxols paclitaxel and docetaxel (e.g., column 37, line 18), and the anthracycline doxorubicin (e.g., column 37, line 21), among others.  Grosveld teaches that the combination therapy can be synergistic (e.g., column 36).  In view of the teachings of Grosveld, it would have been obvious to the ordinary artisan to have selected as the second anti-cancer agent any of the chemotherapeutic agents taught by Grosveld to be useful in combination with an anti-CD47 antibody for treating cancer.  The instant claims therefore are not patentably distinct from the reference claims.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  


Claims 1-10, 12, 19, 20, and 23-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 102-114 of copending Application No. 16942531 (reference application) (pub’d as US20210079091; IDS) in view of US9650441 to Grosveld et al. (“Grosveld”; PTO-892)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘531 are directed to methods of treating the same cancers by administering anti-CD47 antibodies that comprise the same amino acid sequences and have the same functional properties as recited in the instant claims.  
The copending claims do not recite that the antibody is administered as part of a combination therapy with a second agent, as required by the instant independent claim.  
But Grosveld teaches methods of treating cancer comprising administering an anti-CD47 antibody (see generally column 33, line 58, to column 35, line 50) in combination with various chemotherapeutic agents (see generally columns 36-37 and the claims), including the proteasome inhibitor bortezomib (e.g., column 37, line 17), the taxols paclitaxel and docetaxel (e.g., column 37, line 18), and the anthracycline doxorubicin (e.g., column 37, line 21), among others.  Grosveld teaches that the combination therapy can be synergistic (e.g., column 36).  In view of the teachings of Grosveld, it would have been obvious to the ordinary artisan to have added any of the second anti-cancer agents taught by Grosveld to the instantly recited method of treating cancer with anti-CD47 antibodies.  The instant claims therefore are not patentably distinct from the reference claims.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  
Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643